Citation Nr: 0023108	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-00 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from January 1946 to January 
1966.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.   


FINDING OF FACT

There is competent medical evidence of record suggesting a 
nexus between the veteran's currently diagnosed peripheral 
neuropathy and his service-connected hypertension. 


CONCLUSION OF LAW

The veteran's claim for service connection for peripheral 
neuropathy secondary to service-connected hypertension is 
well grounded.  38 U.S.C.A. § 5107(a).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for peripheral neuropathy secondary to service-
connected hypertension.  The threshold question with regard 
to his claim for secondary service connection is whether the 
claim is well grounded pursuant to 38 U.S.C.A. 5107 (West 
1991).  A secondary service connection claim is well grounded 
only if there is medical evidence linking, or connecting the 
asserted secondary condition to the service-connected 
disability.  See 

Velez v. West, 11 Vet. App. 148, 158 (1998); Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 7 
Vet. App. 513, 516-17 (1995).

Applying the principles of well-groundedness to the facts of 
the present case, the Board concludes that the veteran has 
submitted a well-grounded claim for secondary service 
connection.  Specifically, the evidence of record shows that 
the veteran has a current diagnosis of peripheral neuropathy 
and a November 1997 opinion from a VA physician suggests a 
nexus between the veteran's peripheral neuropathy and his 
service connected hypertension.  As such, the Board finds 
that the veteran's claim of entitlement to service connection 
for peripheral neuropathy secondary to service-connected 
hypertension is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that the veteran has presented a claim that is plausible.  

ORDER

The veteran's claim for service connection for peripheral 
neuropathy secondary to service-connected hypertension is 
well grounded, and the appeal is granted to this extent.

REMAND

However, based on a review of the evidence of record, the 
Board is not satisfied that all relevant facts pertaining to 
this well-grounded claim have been properly and sufficiently 
developed in accordance with VA's duty to assist.  
38 U.S.C.A. § 5107(a).  

Post-service VA outpatient treatment records dated October 
1986 to May 1996, show that the veteran was diagnosed with 
hypertensive neuropathy in December 1988.  The veteran 
continued to be diagnosed with peripheral neuropathy, which 
was linked alternatively to hypertension and to diabetes 
through May 1996.
 
An October 1996 VA examination report shows that the veteran 
presented with complaints of numbness and weakness in his 
toes.  The VA examiner indicated that the physical 
examination was most compatible with a mixed motor-sensory 
peripheral neuropathy.  The VA examiner diagnosed the veteran 
with probable peripherhal neuropathy, most likely a diabetic 
neuropathy.

In November 1997, a VA physician and Chief of Emergency 
Services prepared a statement relating the veteran's 
peripheral neuropathy to his service-connected hypertension.  
Specifically, the physician indicates that he treated the 
veteran from 1988 to 1995.  He first treated the veteran in 
1988 for hypertension, obesity and peripheral neuropathy.  
The physician emphasizes that the veteran was not diagnosed 
with non-insulin dependent adult onset diabetes mellitus 
until 1990.  As such, it is the physician's opinion that the 
veteran's neuropathy is not related to his diabetic condition 
and that it existed prior to 1988 and prior to his 
development of diabetes.  The physician further indicates 
that the veteran's 

". . . work-up evaluation could not 
reveal a certain etiology for his 
Neuropathy, though I suspected it to be 
related to his long standing 
Hypertension.  I therefore designated his 
condition was Idiopathic Peripheral 
Neuropathy.  I certainly agree with [the 
veteran] that his Neuropathy is not 
related to his Diabetes Mellitus as it 
was present, documented and evaluated 
long before the development of his 
diabetic condition."  

In March 1999, during a hearing held at the RO, the veteran 
testified that he was first diagnosed with peripheral 
neuropathy in 1988.  He indicated that he has experienced 
difficulty with hypertension since his period of active 
service, but he was not diagnosed with diabetes until 
approximately 1991.  He indicated that he continues to 
receive treatment for hypertension and neuropathy at a VA 
medical 

facility in Temple, Texas.  The veteran also appeared to 
testify that he received treatment for hypertension in 
approximately 1986 or 1987 at Wilford Hall Hospital, but 
these records have not been associated with his claims file.  
Finally, the veteran indicated that the RO should conduct a 
comprehensive record search, dating from at least 1988, in 
order to obtain outstanding treatment records.

The veteran also submitted an excerpt from the Merck Manual 
regarding the etiology of peripheral neuropathy in support of 
his claim.  Specifically, the veteran highlighted a portion 
of the Merck Manual, which provides that 

[n]europathy is a symptom complex rather 
than a disease entity, and the cause must 
be sought.  Clues to a systemic disorder 
may be found on physical examination or 
from the history.  These include 
hypertension, rash, skin ulcers, 
Raynaud's phenomenon, weight loss, fever, 
lymphadenopathy, or mass lesions.

While the November 1997 opinion from a VA physician provides 
a possible nexus between the veteran's peripheral neuropathy 
and his service-connected hypertension, the VA physician also 
opines that he was unable to reveal a certain etiology for 
the neuropathy, although he suspected it to be related to the 
veteran's longstanding hypertension.  The VA physician 
indicated that because he could not specify the etiology of 
the veteran's neuropathy, he classified the neuropathy as 
idiopathic peripheral neuropathy.  Idiopathic means of 
unknown causation, Lanthan v. Brown, 7 Vet. App. 359, 361 
(1995), "of the nature of an idiopathy [a morbid state of 
spontaneous origin; one neither sympathetic nor traumatic]; 
self-originated; of unknown causation."  Allen v. Brown, 7 
Vet. App. 439 (1995).  In making this assessment, the VA 
physician noted that he conducted a work-up evaluation.  
However, it does not appear that records documenting this 
evaluation have been associated with the claims file.  
Likewise, pursuant to the veteran's testimony it 

appears that additional treatment records, including records 
documenting treatment at Wilford Hall Hospital and a VA 
medical facility in Temple, Texas may be outstanding as well.

In light of the above, the Board finds that additional 
development of the record consistent with VA's duty to assist 
the veteran in development of the facts pertinent to his 
claim is required.  Accordingly, the case is REMANDED to the 
RO for the following action:

1.  The RO should contact the veteran and 
discern whether the veteran has received 
any additional treatment for peripheral 
neuropathy from a VA medical facility or 
from a private healthcare provider since 
his last VA examination in October 1996.  
If so, the RO should obtain and associate 
with the claims file any outstanding 
treatment records which have not been 
previously obtained.  In particular, the 
RO should attempt to obtain records 
referred to by the VA physician in the 
November 1997 statement, treatment 
records from Wilford Hall Hospital and 
the VA medical facility in Temple, Texas, 
as well as any other outstanding 
treatment records.

2.  The veteran should be afforded a VA 
examination for the purpose of 
determining whether the veteran's 
peripheral neuropathy is etiologically 
related to his service-connected 
hypertension.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  In light of the evidence of 
record, the substance of which is 
substantially set 

forth above, the examiner is requested to 
give an opinion as to (1) whether the 
veteran currently has peripheral 
neuropathy, and (2) whether it is at 
least as likely as not that any current 
peripheral neuropathy is related to the 
veteran's service-connected hypertension 
or otherwise to his period of active 
service.  The examiner should also 
discuss the veteran's diabetic disorder 
as it relates, or does not relate to the 
veteran's peripheral neuropathy.  The 
complete rationale for each opinion 
expressed should be set forth, and must 
specifically include a diagnosis, or 
absence of a diagnosis.  Further, because 
it is important "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (1999), the claims file must 
be made available to the examiner for 
review.

3.  Thereafter, the RO should review the 
examination report to ensure that it is 
in compliance with the requests set forth 
in this REMAND, and, if not, the RO 
should implement corrective procedures.

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for peripheral neuropathy 
secondary to service-connected 
hypertension in light of all pertinent 
evidence and all applicable laws, 
regulations, and case law.

5.  If the determination made remains 
unfavorable, the veteran and his 
representative should be furnished a 

supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is 
notified.


		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

